   Jack Jmaev (SBN: 216,416)                Edward L. Bishop (admitted pro
 1
   jack@puritanlaw.com                            hac vice)
 2 PURITAN LAW GROUP                        ebishop@bdl-iplaw.com
   500 N. STATE COLLEGE BLVD., SUITE        Nicholas S. Lee (admitted pro hac
 3
         1100                                     vice)
 4 ORANGE, CA 92868 / Phone: 909-437-       nlee@bdl-iplaw.com
         8390                               Benjamin A. Campbell (admitted
 5
                                                  pro hac vice)
 6 Attorneys for Defendants                 bcampbell@bdl-iplaw.com
   ULTRAPROOF, INC. a Cal. Corporation;     BISHOP, DIEHL & LEE, LTD.
 7
   ULTRAPROOF, INC. a Nev. Corporation;     1475 E. Woodfield Rd., Suite 800
 8       and                                Schaumburg, IL 60173
 9 ENDLESS TECHNOLOGY, INC., a              Phone: (847) 969-9123
         California corporation             Facsimile: (847) 969-9124
10
11          IN THE UNITED STATES DISTRICT COURT FOR THE

12                   CENTRAL DISTRICT OF CALIFORNIA
13
   SPIGEN KOREA CO., LTD, a
14 Republic of Korea corporation,
15             Plaintiff,

16 v.                                   Case Nos.
17                                      2:16-CV-09185 DOC (DFM)

18 ULTRAPROOF, INC., a California
19 corporation; ULTRAPROOF, INC., a
   Nevada corporation; ENDLISS          JUDGMENT
20 TECHNOLOGY, INC., a California
21 corporation; DOES 1 through 10,
   inclusive,
22              Defendants.
23
24
25
     //
26
27 //
28
                                    JUDGMENT
 1        This Court, having entered an Order (Dkt. No. 215) granting summary
 2 judgment in favor of Defendants Ultraproof, Inc. and Endliss Technology, Inc. on
 3 December 12, 2018 and further determining that any remaining claims are moot in
 4 view of that Order, hereby enters final judgment pursuant to said Order.
 5        THEREFORE, IT IS ORDERED AND ADJUDGED that judgment be
 6 entered in favor of Ultraproof, Inc. and Endliss Technology, Inc. Ultraproof, Inc.
 7 and Endliss Technology, Inc. shall file any requests for fees and costs within 21
 8 days from the entry of this order.
 9
10 IT IS SO ORDERED
11
12
          December 20
13 Date:___________________, 2018               _________________________
14                                              Honorable David O. Carter
15                                              United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                              [PROPOSED] JUDGMENT - 1
